 

Case 3:20-cv-00516-VAB Document 128-4 Filed 01/07/21 Page1of3

DECLARATION OF MARC TRESTMAN

I, Marc Trestman, hereby declare:

I was the head football coach and General Manager of the Tampa Bay Vipers of
the XFL.

On January 13, 2020, the Tampa Bay Vipers chose Antonio Callaway with our
first pick in the second supplemental draft for the 2020 season.

Members of the XFL league office, including XFL Commissioner Oliver Luck,
encouraged us to select Mr. Callaway because they wanted him to play in his home state
of Florida for the Tampa Bay Vipers.

When Mr. Callaway came to camp he was obviously overweight and out-of-
shape. As a staff, we thought it would be difficult for Mr. Callaway to make the final
roster because of his physical condition, the talent on our team, and the timeframe given
by the league’s personnel department in which to make a decision.

On the morning of Wednesday January 29, 2020, before practice began, I spoke to
Mr. Luck. Mr. Luck told me that Vince McMahon had decided that Mr. Callaway should
not play in the league and that Mr. Callaway’s contract was going to be terminated.

During our conversation, I asked Mr. Luck whether we should remove Mr.
Callaway from our team immediately because he was scheduled to practice that morning.
Mr. Luck told me that Mr. Callaway should practice that day and that he would get back
to us with details on when and how Mr. Callaway would be terminated.

Unfortunately, Mr. Callaway suffered a severe leg injury during practice that day.

 
 

Case 3:20-cv-00516-VAB Document 128-4 Filed 01/07/21 Page 2 of 3

After Mr. Callaway was injured, we immediately called the league office to notify them.

I have reviewed Mr. Luck’s Declaration in Support of Plaintiff’s Amended
Application for Prejudgment Remedy dated December 22, 2020, and my recollection of
certain events is different than Mr. Luck’s.

Specifically, Mr. Luck’s Declaration states: “On the morning of January 29, 2020,
I spoke to Trestman and informed him of McMahon’s directive to terminate Callaway.
As soon as I received confirmation from Galko later that morning that Callaway’s agent
received the news of Callaway’s termination, I called Trestman to proceed with
terminating Callaway. Because the team and Callaway had already begun practice,
Trestman requested that he be allowed to inform Callaway after the practice regarding his
termination. Consequently, Callaway participated in team practice that morning where he
hurt his knee and was placed on the ‘Injured Reserve’ list, effectively ending his
employment with Alpha and the XFL.”

My recollection of these events is different than Mr. Luck’s. I remember the
relevant events as follows: On January 29, 2020, (a) I did not receive a call from Mr.
Luck after practice had begun; (b) I did not request that I be allowed to inform Mr.
Callaway after practice regarding his termination; and (c) Mr. Callaway did not
participate in team practice that morning as a result of my request that he be allowed to
practice. As stated above, to the best of my recollection, I spoke to Mr. Luck before
practice on January 29, 2020 and asked Mr. Luck whether Mr. Callaway should practice

that day. Mr. Luck told me that Callaway should practice, and I followed Mr. Luck’s

 
 

Case 3:20-cv-00516-VAB Document 128-4 Filed 01/07/21 Page 3 of 3

direction. Thus, Mr. Callaway participated in practice on January 29, 2020 because Mr.
Luck (the XFL Commissioner) told me that Mr. Callaway should continue to practice
until the details of his termination could be worked out.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

is true and correct.

Dated thisZof day of December, 2020 o
Jus Pa: fee

ue Marc Trestman ie

 
